2/20Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11085989. Although the claims at issue are not identical, they are not patentably distinct from each other because of the illustration shown below.

Application: claim 1
Patent/co-pending application: claim 1


A low-frequency radio navigation system comprising: a transmitter comprising: 
a base coded modulator configured to generate a base modulation;
A low-frequency radio navigation system comprising: a transmitter comprising:
a base coded modulator configured to generate a base modulation comprising a periodic frequency modulation (FM) waveform;
a data coded modulator configured to generate a data modulation;
a data coded modulator configured to generate a data modulation comprising a continuous frequency-shift keying signal;
wherein the transmitter radiates a continuous, constant-power chirped-FM spread spectrum signal, comprising: the base modulation; and the data modulation, wherein the data modulation is orthogonal to the base modulation.
wherein the transmitter radiates a continuous, constant-power chirped-FM spread spectrum signal, comprising: the base modulation; and the data modulation, wherein the data modulation is orthogonal to the base modulation.


The first and second features of current application is simply a broader claim comparing to the patented claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16-18 are rejected under 35 U.S.C. 102(a2) as being anticipated by Ito (10613197).
Regarding claim 16, Ito discloses low-frequency radio navigation system comprising: a receiver (receivers 6 and 21 in Fig. 8) comprising: 
a digital signal processor (radar signal processor 51 in Fig. 8); and wherein at least one matched filter (performing matched filter (MF) processing, col. 14, line 58-59) coupled to the digital signal processor, the at least one matched filter configured to decode said base modulation and data encoded modulation and provide a correlation function for received signals received from at least three geographically-spaced transmitters (performing demodulation for each code after the reception, signal components corresponding to each transmission sub-array antenna 5 are separated and extracted (ST704 ), Fig. 7)(orthogonal code used in base and data modulation makes the extracting process easy).
Regarding claim 17, Ito discloses wherein: the digital signal processor receives and decodes received signals, to provide position, navigation, or timing information (position information of the mobile entity that is stored in an information storage, and performs operation of radar using the estimated parameter, Abstract).
Regarding claim 18, Ito discloses said digital signal processor receives and decodes received signals, to provide information selected from the group consisting of: position, course, course error, heading, velocity, acceleration, speed, time, distance to a next waypoint, a projected change in course or heading, time and frequency, message authentication (an information storage to store position information of the mobile entity, the position information changing with time, col. 2, lines 24-26)(radar used in mobile entity, Abstract; is known finding position, time related to other mobile such as radar used in vehicle)(see also Fig. 1 of the system in transmitting and receiving related to mobile target 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (10613197) as applied to claim 16 above, and further in view of Chowdhury (8976061).
Regarding claim 1, Ito discloses a low-frequency radio navigation system comprising:
a transmitter (see Fig. 8) comprising: 
a base coded modulator configured to generate a base modulation (a transmission signal is encoded for each transmission sub-array antenna 5 by using an 
orthogonal code. For the (k=l)th observation (ST701), a transmission signal encoded for each transmission sub-array antenna 5 using an orthogonal code is transmitted to the mobile target 3 (ST702), and a reflected wave from the mobile target 3 is received by each reception sub-array antenna 6 (ST703), col14, lines52-56);
a data coded modulator configured to generate a data modulation (use of a transmission with orthogonal code inherently disclose data and base code are orthogonal, therefore data can be extracted easily from the modulated signal); and 
wherein the transmitter radiates a continuous, constant-power chirped-FM (For the transmission signal, any signal waveforms can be assumed, such as unmodulated pulse, frequency modulated (FM) chirped pulse, and frequency modulated continuous wave (FM­CW), each of which is commonly used for radar signal, col. 4, lines 28-32)(FM is known as low frequency continuous transmission) comprising: the base modulation; and the data modulation, wherein the data modulation is orthogonal to the base modulation (see rejection of claim 16 above regarding orthogonal code used). 
Ito does not specifically disclose use of spread spectrum radar signal in the orthogonal code. However, Chowdhury teaches the use of spread spectrum (To improve the performance of the radar system, and importantly to reduce the refresh rate, bandwidth chirping may also be utilized to help associate the reflected radar signals 6 with a specific incident radar signal 2. Bandwidth chirping is a spread spectrum technique that uses frequency modulation to encode information. Bandwidth chirping utilizes a sinusoidal signal whose frequency varies linearly, thus providing a radar signal or pulse to be longer and accordingly, more energetic, col. 22, line 44-52). It would have been obvious to modify Ito with Chowdhury by using spread spectrum in order to make the signal spectrum use more efficient and energetic. 
Regarding claims 2-3, Ito as modified with Chowdhury discloses aid base modulation comprises a periodic frequency modulation (FM) waveform (short/medium/long period, col. 23, lines 53-57, Chowdhury) and said (sawtooth) waveform, a sinusoid waveform, and combinations of one or more of such waveforms (see also rejection of Ito in claim l)(Fig. 14A of Chowdhury shows a triangle waveform). 
Regarding claim 7, Ito discloses a receiver comprising a matched filter configured to process the continuous, constant-power chirped-FM spread spectrum signal (see claim I rejection above). 
Regarding claim 19, Ito as modified with Chowdhury discloses first, second and third transmitters in a transmitter (see rejection of claim I above) and further disclose such radar system used in a multiple vehicles environment (see fig. 12 by Chowdhury) which involved more than three or more transmitters as claimed.

Allowable Subject Matter
Claims 4-6, 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov